Citation Nr: 1421047	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a low back disability, claimed as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Attorney Wade R. Bosley


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides at the RO in Indianapolis, Indiana.  The Board reopened the service connection claims on appeal and remanded the case for additional development in November 2010.

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues then on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the issues on appeal for the AOJ to provide the Veteran with a VA examination.  As specifically stated in remand directive #1, the VA examiner was requested to ascertain the nature and etiology of the Veteran's left knee and low back disabilities.  The examiner was also requested to provide an opinion as to whether it was at least as likely as not that the Veteran's claimed disabilities were caused or aggravated by his service connected right knee disability.  

The Veteran was afforded a VA examination for his left knee and low back disabilities in February 2011.  The examiner provided diagnoses of degenerative arthritis of his left knee and low back; however, her opinion stated that the Veteran's disabilities were less likely as not "caused by or a result of his service connected r[ight] knee injury."  The examiner failed to opine whether the disabilities were aggravated by the Veteran's right knee disability.  The Board notes that in correspondence dated in January 2012 the Veteran's attorney raised questions concerning the medical literature referenced by the February 2011 VA examiner that should also be addressed upon remand.

In light of the foregoing, the Board is of the opinion that a clarifying medical opinion is required.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who conducted the February 2011 VA examination for the Veteran's left knee and low back disabilities for an addendum opinion.  The examiner should available record and provide an opinion as to whether it is at least as likely or not (a likelihood of 50 percent or greater) that the Veteran's left knee disability and/or his low back disability were caused or aggravated by the service-connected right knee disability.  The examiner should also address matters concerning the medical literature referenced in the February 2011 report raised by correspondence dated in January 2012. 

If the February 2011 VA examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the 
Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



